DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant’s arguments, see remarks, filed 21 January 2022, with respect to the rejection of claim 37 under 35 USC 112, first paragraph have been fully considered and are persuasive.  The rejection of claim 37 has been withdrawn. 


Allowable Subject Matter
Claims 21-40 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly disclose a medical device comprising a tube having slits transverse to the longitudinal axis of the tube, a plurality of tension elements routed through routing members and an actuation mechanism configured to simultaneously apply tension forces to the plurality of tension members to compress the tube to shorten the tube and create a rigid state. The closest prior art is Bakos et al. (US 2010/0010299), which discloses a tube with slits and a plurality of tension members that may be actuated in any combination to articulate the tube, and Filoso et al. (US 5,879,352), which discloses an osteosynthetic longitudinal alignment/fixation device comprising a hollow tube having a wall and a longitudinal axis and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        04 March 2022